BeogdeN, J.
In general terms embezzlement “is the fraudulent conversion of property by one who has lawfully acquired possession of it for the use and benefit of the owner.” The mere act of converting or appropriating property to one’s own use is not sufficient to constitute the offense. In order to convict, the State must not only offer evidence of appropriation, but it must go farther and offer evidence that such act was done with a fraudulent purpose or corrupt intent. This idea was expressed in S. v. McDonald, 133 N. C., 680, 45 S. E., 582, in these words: “We think, therefore, that the conversion of funds by a person who has been entrusted with them becomes criminal as an embezzlement only by reason of this corrupt intent, and it is as necessary for the State to establish the intent as a fact independent of the conversion as it is to prove the bad intent in a prosecution for a larceny as a fact apart from the taking. The intent to defraud is no more implied in a case of embezzlement than the felonious intent is from the act of taking in a case of larceny. ... It follows, therefore, from what we have said that if the mere act of taking will not raise the presumption of a felonious intent in a prosecution for a larceny, there can be no Valid reason why the act of conversion should do so in the trial of an indictment for embezzlement.” See S. v. Morgan, 136 N. C., 628; 48 S. E., 670; S. v. Falkner, 182 N. C., 793, 108 S. E., 756; S. v. Grace, 196 N. C., 280, 115 S. E., 399; S. v. Lancaster, 202 N. C., 204, 162 S. E., 367; S. v. Rawls, 202 N. C., 397, 162 S. E., 899. In order to secure evidence of corrupt intent or fraudulent purpose the State went into the defendant’s camp. It offered an affidavit made by the defendant in a contempt proceeding. This was the only evidence of intent produced at the trial. Consequently, this affidavit is the sole evidence upon which conviction could be predicated. Analyzing the affidavit, the State’s evidence shows the following facts:
1. That the defendant was duly qualified as administrator of the estate of Joseph Ellis on 27 May, 1930, and received the sum of $5,000 due said estate, and that at the time of such appointment and qualification the defendant did not know who the beneficiaries of the estate were or the nature of their claims or the amount of debts due by the deceased, and that under these circumstances the defendant “actually believed at such time, whether rightly or wrongly, that he was required by law to retain possession of said funds for the full term of two years and was further required to invest same during said period.”
2. The defendant owned a valuable and fertile farm in Pasquotank County, containing 360 acres of land. 240 acres of said land was cleared, of extraordinary fertility, highly improved and intensely cultivated, and equipped with a modern home and modern outbuildings. That said *394farm with, improvements thereon had cost over $60,000 and was well worth the sum of $50,000 in May, 1930.
3. That in November, 1929, the defendant was indebted to his wife in the sum of $24,000, and as evidence of said indebtedness he had executed and delivered to her twelve promissory notes in the sum of $24,000, and in order to secure the same had executed and delivered a deed of trust upon the farm aforesaid; that at the time said deed of trust securing said $24,000 was executed and delivered, there were two prior mortgages upon the property, to wit, one for $8,000, payable to a land bank, and one for $5,000 payable to the Citizens Bank. The $5,000 mortgage had been executed for a temporary purpose and had subsequently been canceled, leaving the land bank mortgage of $8,000 as a first mortgage upon the property and the $24,000 mortgage as a second encumbrance upon the property.
4. That after receiving the funds as administrator “the said Margaret W. Cohoon was in need of ready money in order to make improvements upon certain real estate belonging to her, and that in this situation this affiant honestly believing, as aforesaid, whether rightly or wrongly, that it was not only his right but his duty to hold and invest said funds during said two-year period, and having further the honest purpose to secure said estate against any possibility of loss, proposed to the said Margaret W. Cohoon that he would advance her a large portion of said fund, provided that she would thereupon deposit with this affiant as said administrator the notes aforesaid, aggregating $24,000, to be held by affiant as such administrator as security for said note and the due settlement thereof.”
5. That the value of real estate in Pasquotank County and the value of farm products theretofore raised in abundance upon said land, declined and dwindled as a result of the depression and shrunk to unprecedented levels, rendering it impossible to sell the farm or to convert the security into cash.
6. “That the investment of the funds belonging to said estate as aforesaid, whether or not authorized by law, was made in good faith with the present intention of repayment, which still abides, and in the full and honest belief that the security for said investment was far more than ample. That in the opinion of this affiant the intrinsic value of said Black Acre Farm, even under present conditions, is not less than $25,000 to $30,000; that at the time of said investment affiant had not the slightest doubt that the money required to settle said estate would be forthcoming from said investment and could be realized thereon at the time when settlement of said estate was required by law. That he had no purpose now and never had had the purpose to evade the due settlement of said estate, but that a cash settlement at this time is absolutely *395impossible; that affiant has exhausted bis resources in an effort to borrow the money and has been unable to do so; . . . that be bas further tried to sell said farm at a heavy sacrifice without avail.”
The foregoing constituted substantially all the evidence offered by the State. While other testimony was offered, there was no contradiction of any of the foregoing facts. The defendant offered no evidence.
Reducing the transaction to its fundamental aspects, it appears that an administrator with approximately $4,600 in his hands belonging to an estate, advances the money to his wife and receives in consideration therefor as administrator the notes of the administrator payable to the wife and secured by a third mortgage upon land owned by the administrator, and when the total encumbrance upon the land at the time of the trial did not exceed fifty per cent of the present market value or twenty per cent of the original cost of the property.
Upon the foregoing facts the State proceeded upon the theory that the advancement of the money to the 'wife an'd the taking of his own note secured by a third mortgage constituted a fraudulent and wilful misapplication and conversion of the fund to his own use within the meaning of C. S., 4268.
This Court held in Dortch v. Dortch, 71 N. C., 224, that an administrator : “If there are reasons why he should not retain it, in order to meet the exigencies of his office, or as in our case, -to pay debts, if established, or because there was no one here authorized to receive it, he is not only permitted but encouraged to invest it in interest-bearing securities, for the benefit of the fund.” In that case an administrator loaned money belonging to an estate upon personal security which was admitted to have been good at that time, but afterwards became worthless as a result of war. Thereafter the administrator took a note secured by a mortgage from the debtor, and it was conceded that the land was amply sufficient to pay the debt, although the money had not been collected by reason of protracted litigation. The Dortch case, was cited in Marshall v. Kemp, 190 N. C., 491. See, also, 44 L. N. S., 928-n. However, under ordinary circumstances it is the primary duty of an administrator or executor to collect the assets of the estate and disburse the funds promptly as provided by law, and the unmistakable trend of the decisions in this State indicates that an administrator loans or advances money of the estate at his peril and at the peril of his bondsman. Nevertheless, such transactions, in extraordinary cases, such as in Dortch v. Dortch, are not criminal acts, certainly, unless consummated in pursuance of a fraudulent purpose or corrupt intent.
But, where is the evidence of fraudulent or corrupt intent? All of the evidence offered by the State disclosed that the defendant did not use for his own direct benefit a penny of the money. The wife used it *396for making improvements upon Her own land. All of tbe evidence of tbe State disclosed tbat tbe property securing tbe advancement, even under present conditions, greatly exceeded tbe amount of tbe entire indebtedness. All of tbe evidence for tbe State disclosed tbat tbe transaction was made in good faitb and in tbe bonest belief tbat tbe money could be made presently available upon demand of tbe proper parties. Therefore, wben tbe State offered tbe affidavit of tbe defendant as tbe sole evidence of fraudulent or corrupt intent, tbe law, speaking through S. v. Mace, 118 N. C., 1244, 24 S. E., 798, said: “Tbe rule is tbat while a party cannot introduce testimony to discredit or impeach tbe moral character of bis own witness, yet, if tbe facts which tbe witness testified to are against tbe party introducing him, be is not precluded from showing by other witnesses a different state of facts.”
Again, this Court has said in Smith v. R. R., 147 N. C., 603, 61 S. E., 575, tbat: “While it is accepted doctrine tbat one who offers a witness presents him as worthy of belief, and except, perhaps, where an examination is required by tbe law, as in tbe cases of subscribing witnesses to wills and deeds ... a party will not be allowed to disparage tbe character or impeach tbe veracity of bis own 'witness, nor to ask questions or offer evidence which has only these purposes in view, it is always open to a litigant to show tbe facts are otherwise than as testified to by bis witness. . . . And this be may do, not only by tbe testimony of other witnesses, but from other statements of tbe same witness, and at times by tbe facts and attending circumstances of tbe occurrence itself, tbe res gestae." See, also, Worth Co. v. Feed Co., 172 N. C., 335, 90 S. E., 295.
In tbe case at bar tbe State did not show or attempt to show a different state of facts, but staked tbe fortunes of battle upon tbe affidavit. Therefore, tbe State proved: (1) Tbat tbe defendant, without tbe slightest evidence of collusion, advanced tbe money to bis wife and thus did not receive any pecuniary benefit from tbe transaction; (2) tbat tbe security for such advancement at tbe time it was made was wholly sufficient and ample; (3) tbat tbe advancement was made in tbe exercise of good faitb and reasonable prudence and in tbe bonest belief tbat tbe money would be presently available upon demand; (4) tbat the advancement was made without fraudulent or corrupt intent.
Tbe law does not build tbe crime of embezzlement upon such proof, and tbe motion for nonsuit should have been allowed.
Reversed.